NO. 07-04-0311-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JUNE 8, 2005

______________________________


DAVID J. BAZAN, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2003-402960; HONORABLE JIM BOB DARNELL, JUDGE

_______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION

	Appellant David J. Bazan appeals his conviction and sentence for possession of a
controlled substance (cocaine) with intent to deliver, in an amount of at least four grams but
less than 200 grams.  We agree with appointed counsel's conclusion that the record fails
to show any meritorious issue which would support the appeal and affirm the trial court's
judgment.
	Appellant, while represented by counsel, pled nolo contendere to the charged
offense.  The plea was an open plea.  Appellant was admonished regarding the effect of
his plea, both orally and in writing.  The trial court accepted appellant's plea, found that the
evidence established that he was guilty of the charged offense, found him guilty and
sentenced him to 12 years incarceration in the Texas Department of Criminal Justice,
Institutional Division. 
	Counsel for appellant has filed a motion to withdraw and a brief in support pursuant
to Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), in
which he certifies that he has searched the record and, in his professional opinion, under
the controlling authorities and facts of this case, there is no reversible error or legitimate
grounds upon which a non-frivolous appeal can arguably be predicated.  Counsel thus
concludes that the appeal is frivolous. See High v. State, 573 S.W.2d 807, 813
(Tex.Crim.App. 1978).
	Counsel has certified that a copy of the Anders brief and motion to withdraw have
been served on appellant, and that counsel has appropriately advised appellant of his right
to review the record and file a pro se response.  Johnson v. State, 885 S.W.2d 641, 645
(Tex.App.-Waco 1994, pet. ref'd).  By letter, this court also notified appellant of his
opportunity to submit a response to the Anders brief and motion to withdraw filed by his
counsel.  Appellant has not filed a response. 
	We have made an independent examination of the record to determine whether
there are any non-frivolous grounds on which an appeal could arguably be founded.  See
Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);  Stafford v. State,
813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  If this court determines the appeal has merit,
we will remand it to the trial court for appointment of new counsel.  Stafford, 813 S.W.2d
511.
	Our review of counsel's brief and the record convinces us that appellate counsel
conducted a thorough review of the record.  We have also made an independent
examination of the entire record to determine whether there are any arguable grounds
which might support the appeal.  Id.  We agree with counsel that there are no meritorious
grounds for review.
	Accordingly, counsel's motion to withdraw is granted and we affirm the judgment of
the trial court.
							James T. Campbell
							        Justice


Do not publish.